This case is before the Court on writ of error to a final judgment on demurrer to the second amended declaration entered by the lower court in favor of the City of Miami. From this final judgment plaintiff below has perfected her appeal to this Court and the case is here for review.
The sole question to be decided by this is whether or not the allegations of the second amended declaration are sufficient to withstand the attack as made by the several grounds appearing in the demurrer.
The case has been submitted to this Court on the briefs of counsel for the respective parties, oral argument having been waived, and the Court having considered the amended declaration, and the grounds of the demurrer directed there to, and briefs and authorities cited having been examined, the Court is of the opinion that the lower court erred in sustaining the demurrer and entering final judgment thereon for the defendant below. See Jones v. City of Pensacola, 58 Fla. 208,  50 So. 874.
The judgment appealed from is hereby reversed.
WHITFIELD, P. J., CHAPMAN and J. J., concur.
BROWN, J., concurs in part and dissents in part.
TERRELL, C. J., and BUFORD, J., dissent.